The CouRT
(Thruston, J. absent,)
was of opinion that this Court could not take jurisdiction of this case in any other way *582than that which is pointed out by the Act of 1791, e. 68. The Act of 1795, does not purport to give the Court jurisdiction in cases of less value than ¿£100, and we think it did not intend to give it. That Act must, as we think, be restricted to cases not before excluded from the jurisdiction of the county courts by the smallness of their value. The justice of the peace, therefore, in this case, had no right to command the clerk of this Court to issue this attachment, nor was the clerk bound to issue it upon his command. The attachment, not being legally issued, cannot give this Court jurisdiction. The creditor ought to have proceeded according to the Act of 1715, and not according to the Act of 1795.